



 
 
 
 
 
 
Mercury Systems, Inc.
Notice of Grant of Stock Options
 
ID:     [             ]               
and Option Agreement
 
50 Minuteman Road
 
 
Andover, MA 01810
 
 
 





 
 
 
[Name]
 
Option Number:    [            ]
[Address]
 
Plan: 2018 Stock Incentive Plan
 
 
ID:     [             ]
 
 
 



 
Effective [            ], you have been granted a Stock Option to buy
[            ] shares of Mercury Systems, Inc. (the “Company”) common stock at
[            ] per share.
 
The total option price of the shares granted is [            ].
 
Shares in each period will become fully vested on the date shown.
 
 
 
 
 
 
 
 
Shares


 
Vest Type


 
Full Vest


 
Expiration


[            ]
 
On Vest Date
 
[            ]
 
[            ]
[            ]
 
On Vest Date
 
[            ]
 
[            ]
[            ]
 
On Vest Date
 
[            ]
 
[            ]
[            ]
 
On Vest Date
 
[            ]
 
[            ]

 
 


 
By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s 2018 Stock Incentive Plan, as amended from time to time, and the
Option Agreement, all of which are attached and made a part of this document.
 


 
 


Mercury Systems, Inc.                                        
                                Date
 
 


[Name]                                     
                                                                            Date
FORM OF OPTION AGREEMENT
 
Terms and Conditions
 
1.
Term.

 
[Terms for Employees]
This Stock Option shall terminate and no portion will be exercisable on the
earliest of the following: (i) the expiration date; (ii) 90 days after the
Optionee ceases to be an employee of the Company or one of its subsidiaries for
any reason other than as specified in clauses (iii) – (vi) below; (iii) the date
the Optionee ceases to be an employee of the Company or one of its subsidiaries
if such termination of employment is because of dismissal for cause or because
the Optionee is in breach of any employment agreement; (iv) 12 months from the
date the Optionee ceases to be an employee if such termination of employment is
because the Optionee has become Disabled (as defined in Section 13(c)(ii) of the
Plan); (v) 12 months from the date of death in the event of the death of the
Optionee; or (vi) five years after the Optionee ceases to be an employee of the
Company or one of its subsidiaries if such termination of employment is because
of the Optionee’s retirement on or after attaining the minimum age, completing
the minimum number of years of service and satisfying all other conditions
specified for retirement status under the Company’s Retirement Policy Statement.
This Stock Option shall be exercisable in accordance with the preceding sentence
after the Optionee ceases to be an employee of the Company or one of its
subsidiaries only to the extent it was vested and exercisable immediately prior
to the Optionee’s cessation or termination of employment. The vesting of this
Stock Option shall automatically accelerate upon the death or Disability (as
defined in Section 13(c)(ii) of the Plan) of the Optionee.
If the Optionee, either on the date of grant of this Stock Option or subsequent
thereto, is or becomes a director, and thereafter ceases to be an employee while
remaining a non-employee director, such change in status shall not be a
termination of employment for purposes of clauses (ii) or (vi) of the preceding
paragraph until the Optionee’s service as a director shall have ceased.
[Terms for Board of Directors]
This Stock Option shall terminate and no portion will be exercisable on the
earliest of the following: (i) the expiration date; (ii) 12 months from the date
of death in the event of the death of the Optionee while serving as a director;
or (iii) five years after the Optionee ceases to be a director of the Company if
such cessation is for any reason other than death. This Stock Option shall be
exercisable in accordance with the preceding sentence after the Optionee ceases
to be a director of the Company only to the extent it was vested and exercisable
immediately prior to the Optionee’s cessation of service as a director. The
vesting of this Stock Option shall automatically accelerate upon the death or
Disability (as defined in Section 13(c)(ii) of the Plan) of the Optionee.


2.
Manner of Exercise.

 
(a)     From time to time on or prior to the expiration of this Stock Option,
the Optionee may give written notice to the Company of his election to purchase
some or all of the shares of Mercury Computer Systems, Inc. (“Stock”)
purchasable at the time of such notice. This notice shall specify the number of
shares of Stock to be purchased.
 
Payment of the purchase price for the shares may be made by one or more of the
following methods: (i) in cash, by certified or bank check or other instrument
acceptable to the Company; (ii) through the delivery of shares of Stock that
have been purchased by the Optionee on the open market or that have been
beneficially owned by the Optionee for at least six months; (iii) a combination
of (i) and (ii); or (iv) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Company shall prescribe as a condition
of such payment procedure. Payment instruments will be received subject to
collection.
 
(b)     Certificates for shares of Stock purchased upon exercise of this Stock
Option shall be issued and delivered to the Optionee upon compliance to the
satisfaction of the Company with all requirements under applicable laws or
regulations in connection with such issuance and with the requirements hereof
and of the Plan. The determination of the Company as to such compliance shall be
final and binding on the Optionee. The Optionee shall not be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Stock subject to this Stock Option unless and until this Stock Option shall
have been exercised pursuant to the terms hereof, the Company shall have issued
and delivered the shares to the Optionee, and the Optionee’s name shall have
been entered as the shareholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such shares of Stock.
 
(c)     The minimum number of shares of Stock with respect to which this Stock
Option may be exercised at any one time shall be 50 shares, unless the number of
shares with respect to which this Stock Option is being exercised is the total
number of shares subject to exercise under this Stock Option at the time.
 
3.     Restrictions. This Stock Option may be cancelled, rescinded, suspended,
withheld or otherwise limited or restricted by the Administrator at any time,
and any gain realized or payment received as a result of the exercise of this
Stock Option may be subject to recapture by the Company if the Optionee engages
in any Detrimental Activity prior to or during the six months following any
exercise, payment or delivery pursuant to this Stock Option.
 
4.     Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Stock Option shall be subject to and governed by all the terms and
conditions of the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
 
5.     Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable only by the Optionee’s legal representative or
legatee. All references herein to the Optionee shall be read to include the
Optionee’s representative or legatee.
 






